     Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ALASKA ELECTRICAL PENSION FUND,
et al.,

                             Plaintiffs,              Lead Case No.: 14-cv-7126 (JMF)

       v.

BANK OF AMERICA, N.A., et al.,

                             Defendants.


  [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL AS TO B.N.P.
 PARIBAS SA; ICAP CAPITAL MARKETS LLC; MORGAN STANLEY & CO. LLC;
NOMURA SECURITIES INTERNATIONAL; INC.; AND WELLS FARGO BANK, N.A.

       This matter came before the Court pursuant to the Court’s June 26, 2018 Order

Preliminarily Approving An Additional Settlement and the Related Plan of Distribution, and

Approving the Manner and Forms for Notice (Dkt. No. 669, the “Preliminary Approval Order”),

and Plaintiffs’ September 28, 2018 Motion for Final Approval of Settlement with Five

Defendants, Final Approval of Plan of Distribution, and Certification of Settlement Class (Dkt.

Nos. 680-695, the “Motion for Final Approval”). The terms of settlement that are the subject of

this Order are contained in the Stipulation and Agreement of Settlement with B.N.P. Paribas SA;

ICAP Capital Markets LLC; Morgan Stanley & Co. LLC; Nomura Securities International; Inc.;

and Wells Fargo Bank, N.A.; executed June 22, 2018 (the “Settlement Agreement”). See Dkt.

No. 667-1. The Court has considered all papers filed and proceedings held in connection with

the above-captioned Action, and is fully informed of these matters. For good cause shown, IT IS

HEREBY ORDERED, ADJUDGED, AND DECREED that:




                                                1
      Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 2 of 9



       1.         This Final Judgment and Order of Dismissal incorporates by reference the

definitions in the Settlement Agreement, and all capitalized terms used, but not defined, herein

shall have the same meanings as in the Settlement Agreement.

       2.         This Court has jurisdiction over the subject matter of the Action and over all

parties to the Action, including all Settlement Class Members.

       3.         The notice provisions of the Class Action Fairness Act, 28 U.S.C. § 1715, have

been satisfied.

       4.         Based on the record before the Court, including the Preliminary Approval Order,

the submissions in support of the settlement between Plaintiffs,1 for themselves individually and

on behalf of each Settlement Class Member in the Action, and the Newly Settling Defendants,

and any objections and responses thereto, pursuant to Rules 23(a) and 23(b)(3) of the Federal

Rules of Civil Procedure, the Court hereby certifies solely for settlement purposes the following

Settlement Class:

       All Persons or entities who entered into, received or made payments on, settled,
       terminated, transacted in, or held an ISDAfix Instrument during the Settlement
       Class Period, January 1, 2006 through January 31, 2014. Excluded from the
       Settlement Class are Defendants and their employees, affiliates, parents,
       subsidiaries, and co-conspirators, should any exist, whether or not named in the
       Amended Complaint, and the United States Government, and all of the Released
       Defendant Parties provided, however, that Investment Vehicles shall not be
       excluded from the definition of the Settlement Class.

       5.         The requirements of Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

Procedure have been satisfied, solely for settlement purposes, as follows: (i) the members of the

Settlement Class are so numerous that joinder of all Settlement Class Members in the Action is


       1
         Plaintiffs are Alaska Electrical Pension Fund; Genesee County Employees’ Retirement
System; County of Montgomery, Pennsylvania; County of Washington, Pennsylvania; City of
New Britain, Connecticut; Pennsylvania Turnpike Commission; Erste Abwicklungsanstalt
(EAA); and Portigon AG.


                                                   2
      Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 3 of 9



impracticable; (ii) questions of law and fact common to the Settlement Class predominate over

any individual questions; (iii) the claims of Plaintiffs are typical of the claims of the Settlement

Class; (iv) Plaintiffs and Lead Counsel have fairly and adequately represented and protected the

interests of the Settlement Class; and (v) a class action is superior to other available methods for

the fair and efficient adjudication of the controversy, considering: the interests of members of

the Settlement Class in individually controlling the prosecution of separate actions, the extent

and nature of any litigation concerning the controversy already begun by members of the

Settlement Class, the desirability or undesirability of concentrating the litigation of these claims

in this particular forum, and the likely difficulties in managing this Action as a class action.

       6.      The law firms of Quinn Emanuel Urquhart & Sullivan, LLP; Scott+Scott,

Attorneys at Law, LLP; and Robbins Geller Rudman & Dowd LLP are appointed, solely for

settlement purposes, as Lead Counsel for the Settlement Class.

       7.      Plaintiffs Alaska Electrical Pension Fund; Genesee County Employees’

Retirement System; County of Montgomery, Pennsylvania; County of Washington,

Pennsylvania; City of New Britain, Connecticut; Pennsylvania Turnpike Commission; Erste

Abwicklungsanstalt (EAA); and Portigon AG are appointed, solely for settlement purposes, as

class representatives for the Settlement Class.

       8.      Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court grants

final approval of the Settlement set forth in the Settlement Agreement on the basis that the

settlement is fair, reasonable, and adequate as to, and in the best interests of, all Settlement Class

Members, and is in compliance with all applicable requirements of the Federal Rules of Civil

Procedure. In reaching this conclusion, the Court has considered the factors set forth in City of

Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974). The Court further concludes that:




                                                  3
      Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 4 of 9



                 a.     The Settlement set forth in the Settlement Agreement was fairly and

       honestly negotiated by counsel with significant experience litigating antitrust class

       actions and other complex litigation and is the result of vigorous arm’s-length

       negotiations undertaken in good faith;

                 b.     The Action involves numerous contested and serious questions of law and

       fact, such that the value of an immediate monetary recovery outweighs the mere

       possibility of future relief after protracted and expensive litigation;

                 c.     Success in complex antitrust cases such as this one is inherently uncertain,

       and there is no guarantee that continued litigation would yield a superior result; and

                 d.     The Settlement Class Members’ reaction to the Settlement set forth in the

       Settlement Agreement is entitled to considerable weight.

       9.        Except as to any individual claim of those Persons (identified in Exhibit 1 hereto)

who have validly and timely requested exclusion from the Settlement Class as to this Settlement

and the Newly Settling Defendants only (“Opt-Outs”), the Action and all claims contained

therein, as well as all of the Released Class Claims, against the Released Defendant Parties by

the Plaintiffs and Releasing Class Parties, are dismissed with prejudice. The Settling Parties are

to bear their own costs, except as otherwise provided in the Settlement Agreement and the orders

of this Court.

       10.       The Opt-Outs identified in Exhibit 1 hereto have timely and validly requested

exclusion from the Settlement Class, as to this Settlement and the Newly Settling Defendants

only, and are therefore excluded from the Settlement Class for all purposes as to this Settlement

and the Newly Settling Defendants only, are not bound by this Final Judgment and Order of

Dismissal, and may not make any claim or receive any benefit from the Settlement Agreement.




                                                  4
      Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 5 of 9



       11.     Upon the Effective Date: (i) Plaintiffs and each of the Settlement Class Members

shall be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever

released, relinquished, and discharged against the Released Defendant Parties (whether or not

such Settlement Class Member executes and delivers a Proof of Claim and Release form) any

and all Released Class Claims (including, without limitation, Unknown Claims); and

(ii) Plaintiffs and each of the Settlement Class Members, and anyone claiming through or on

behalf of them, shall be permanently barred and enjoined from the commencement, assertion,

institution, maintenance, or prosecution of any of the Released Class Claims against any

Released Defendant Parties in any action or other proceeding in any court of law or equity,

arbitration tribunal, administrative forum, or forum of any kind. This Final Judgment and Order

of Dismissal shall not affect in any way the right of Plaintiffs or Releasing Class Parties to

pursue claims, if any, outside the scope of the Released Class Claims. Claims to enforce the

terms of the Settlement Agreement are not released.

       12.     Upon the Effective Date, each of the Releasing Defendant Parties: (i) shall be

deemed to have, and by operation of the Final Judgment and Order of Dismissal, shall have,

fully, finally, and forever released, relinquished, and discharged Plaintiffs, each and all of the

Settlement Class Members, and Plaintiffs’ Counsel from any and all Released Defendants’

Claims (including, without limitation, Unknown Claims); and (ii) shall be permanently barred

and enjoined from the commencement, assertion, institution, maintenance, or prosecution against

any counsel for Plaintiffs and Settlement Class Members in any action or other proceeding in any

court of law or equity, arbitration tribunal, administrative forum, or forum of any kind, asserting

any of the Released Defendants’ Claims. This Final Judgment and Order of Dismissal shall not

affect in any way the right of the Releasing Defendant Parties to pursue claims, if any, outside




                                                  5
     Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 6 of 9



the scope of the Released Defendants’ Claims. Claims to enforce the terms of the Settlement

Agreement are not released.

       13.      Upon the Effective Date, any claims for contribution, indemnification, or similar

claims from any Person, including any other Defendants in the Action against any of the

Released Defendant Parties, arising out of or related to the Released Class Claims, are barred in

the manner and to the fullest extent permitted under the law of New York or any other

jurisdiction that might be construed or deemed to apply to any claims for contribution,

indemnification, or similar claims against any of the Released Defendant Parties.

       14.      The mailing and distribution of the Notice to all members of the Settlement Class

who could be identified through reasonable effort, the publication of the Summary Notice, and

the other Notice efforts described in the Motion for Final Approval, as provided for in the

Court’s June 26, 2018 Preliminary Approval Order, satisfy the requirements of Rule 23 of the

Federal Rules of Civil Procedure and due process, constitute the best notice practicable under the

circumstances, and constitute due and sufficient notice to all Persons entitled to notice.

       15.      The Plan of Allocation2 submitted by Plaintiffs is approved as fair, reasonable,

and adequate.

       16.      Neither the Settlement Agreement nor the Settlement contained therein, nor any

act performed or document executed pursuant to or in furtherance of the Settlement Agreement

or the Settlement: (i) is or may be deemed to be or may be used as an admission or evidence of

the validity of any Released Class Claim, or of any wrongdoing or liability of the Released

Defendant Parties; or (ii) is or may be deemed to be or may be used as an admission of, or


       2
           The Plan of Allocation has been referred to as the “Plan of Distribution” in certain
filings and orders of this Court, including prior final judgments and orders of dismissal as to the
ten previously-settling Defendants. The terms are synonymous.


                                                 6
      Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 7 of 9



evidence of, any fault or omission of any of the Released Defendant Parties in any civil,

criminal, or administrative proceeding in any court, administrative agency, or other tribunal. The

Settlement Agreement may be filed in an action to enforce or interpret the terms of the

Settlement Agreement, the Settlement contained therein, and any other documents executed in

connection with the performance of the Settlement embodied therein. The Released Defendant

Parties may file the Settlement Agreement and/or this Final Judgment and Order of Dismissal in

any action that may be brought against them in order to support a defense or counterclaim based

on the principles of res judicata, collateral estoppel, full faith and credit, release, good faith

settlement, judgment bar, or reduction or any other theory of claim preclusion or issue preclusion

or similar defense or counterclaim.

        17.     Without affecting the finality of this Final Judgment and Order of Dismissal in

any way, this Court retains continuing and exclusive jurisdiction over: (i) implementation of the

Settlement set forth in the Settlement Agreement; (ii) any award, distribution, or disposition of

the Settlement Fund, including interest earned thereon; (iii) hearing and determining applications

for attorneys’ fees, costs, expenses including expert fees, and incentive awards; and (iv) all

Settling Parties, Released Parties, and Releasing Parties for the purpose of construing, enforcing,

and administering the Settlement Agreement.

        18.     In the event that the Settlement does not become effective in accordance with the

terms of the Settlement Agreement, then this Final Order and Judgment of Dismissal shall be

rendered null and void and shall be vacated. In such event, all orders entered and releases

delivered in connection herewith shall be null and void, and the Settling Parties shall be deemed

to have reverted to their respective status in the Action as of the Execution Date, and, except as

otherwise expressly provided herein, the Settling Parties shall proceed in all respects as if the




                                                   7
     Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 8 of 9



Settlement Agreement and any related orders had not been entered; provided, however, that in

the event of termination of the Settlement, Paragraphs 5.1 and 10.5 of the Settlement Agreement

shall nonetheless survive and continue to be of effect and have binding force.

       19.     The Settling Parties are directed to consummate the Settlement according to the

terms of the Settlement Agreement. Without further Court order, the Settling Parties may agree

to reasonable extensions of time to carry out any of the provisions of the Settlement Agreement.

       20.     The Clerk of the Court is directed to enter this Final Judgment and Order of

Dismissal pursuant to Rule 58 of the Federal Rules of Civil Procedure and to close this case.



       IT IS SO ORDERED.



DATED:       New York, New York
             November 13, 2018                      ________________________________
                                                     HON. JESSE M. FURMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                8
     Case 1:14-cv-07126-JMF-OTW Document 738 Filed 11/13/18 Page 9 of 9




                                    Exhibit 1
Exclusion Requests:

1. Commonwealth Bank of Australia




                                        9
